COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT WORTH
                                        NO. 2-09-190-CV
 
IN RE THEODIS DODSON, JR.                                                   RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
Relator
asks this court to compel the trial court to rule on his motion for DNA testing
and request for counsel to assist with his motion for DNA testing under chapter
64 of the code of criminal procedure.  See
Tex. Code
Crim. Proc. Ann. art. 64.01 (Vernon 2006).




Nothing
in the record indicates that this motion has been presented to the trial
court.  Presentment of the motion to the
trial court is a prerequisite to mandamus relief.  See O=Connor
v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (AMandamus
will issue when there is a legal duty to perform a non‑discretionary act,
a demand for performance, and a refusal.@); In
re Chavez, 62 S.W.3d 225, 228 (Tex. App.CAmarillo
2001, orig. proceeding) (AIndeed, one can hardly be
faulted for doing nothing if he were never aware of the need to act.@).  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL: 
MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DELIVERED: 
July 14, 2009




     [1]See
Tex. R. App.
P. 47.4.